Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/28/2020 has been entered.
Claims 4-7, 9, 12-24 are being considered on the merits.
Claim Objections
In claim 21, it is suggested to put the acronym “nOSA” in parenthesis after the full chemical name; e.g., ‘n-octenyl succinic anhydride (nOSA)’.
In claim 21, the last paragraph, the word “reaching” is a typo. Please correct the word to read ‘reacting’. 
Claim 22 is objected to for “the waxy starch is waxy maize”. It is suggested to amend the phrase to ‘the waxy starch is waxy maize starch’. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-7, 9, 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 13 and 21 are the independent claims reciting “A method for stabilizing starches for use of stabilized starches in a food product” (claims 12, 13) and “A method for stabilizing starches for use of stabilized starches in a dairy food product” (claim 21). However, claims 12, 13 and 21 appear to be methods of producing a modified starch using n-octenyl succinic anhydride and sodium hypochlorite. These claims are not limited to the use of the resulting product in food products or dairy product. Therefore, it is not clear whether these method claims produce the modified starch or these methods are directed to the use of the modified starch in foods or dairy products. A use claim should be limited to the steps for using the product. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4-7, 9, 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kettlitz (US 6,235,894; hereinafter R1) in view of Wang et al. (Carbohydrate polymers, 52: 207-217 (2003); hereinafter R2)
Claim 12 is a method of modifying a base starch source either physically, chemically or enzymatically and reacting the modified starch with an oxidizing agent that can provide 4100-8200 ppm of active chlorine. In claim 13, the modified starch is produced by reacting a starch source of a specific protein content with n-octenyl succinic anhydride (nOSA) and oxidizing with an agent that can provide 4100-8200 ppm active chlorine. Claim 21 is drawn to a method of producing a modified starch using n-octenyl succinic anhydride (nOSA) and oxidizing it using sodium hypochlorite that provides 4500 -8200 ppm active chlorine. 
Claim 9 - R1 discloses heat stable high viscosity starches oxidized with chlorine under alkaline conditions. (Abstract).
Claims 4, 5, 6, 7, 12, 13, 21 - R1 teaches of oxidizing starch using hypochlorite and n-alkenyl succinic anhydride (nASA). The starch is first reacted with anhydride followed by hypochlorite. The treatment is carried out using n-octenyl succinic anhydride. (nOSA). (summary of the invention, par. 3)
R1 teaches that the treated starches retain a high viscosity even after prolonged heating. (col. 4, par. 1)
Claim 19 - R1 discloses that the inventive products have applications as thickeners for soups, sauces, meat products, dressings, spreads and convenience foods, bakery products and creams. (col. 5, par. 1 and 2)
Sine R1 discloses the use of oxidized starches in creams, the use of such starches in other dairy products as recited in claim 11 would have been motivated; especially when a thickener/stabilizer is required. 
Claims 12, 13, 21 - R1 discloses the special benefit of the combination of n-octenyl succinylation with hypochlorite treatment. (Example 5).
Claims 7, 9, 12, 13, 18, 21, 22,  - R1 teaches of using sodium or calcium hypochlorite that provides 100-4000 ppm active chlorine. (col. 4, lines 25-30)
However, R1 is silent to the use of hypochlorite that can provide 4100-8200 ppm active chlorine during oxidation step of the modified starch. 
Claims 15, 16, 17, 21, 23 -  R2 discloses physicochemical properties of waxy corn starches oxidized by different levels of sodium hypochlorite. (Title)
Claim 21 - R2 teaches of oxidizing the starch at sodium hypochlorite concentrations between 2500 -30000 ppm active chlorine. Oxidation at low concentrations of chlorine (≤ 10000 ppm) produces starch with significantly higher peak and final viscosities and less breakdown. (Abstract)
Claims 12, 13, 21 - R2 discloses the swelling power and water solubility index of oxidized starches using various levels of active chlorine concentration. (Table 4)
Claims 12, 13, 21, 23 - R2 discloses that the most notable differences for slightly oxidized starches (≤ 7500 ppm chlorine for waxy corn starch and ≤ 10000 ppm chlorine for common corn starch, compared with unmodified starches (0% chlorine) were their increased peak and final viscosities. (page 212, first par.)
Claims 4, 14 - While R2 does not disclose the protein content of waxy starches, however, such starches have protein content of less than 0.25% (dwb). (See Swinkels (Starch/Starke, 37: 1-5 (1985))
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of R1 by using higher hypochlorite concentration as taught by R2. One would do so to produce a modified oxidized starch of a higher final viscosity as clearly disclosed by R2. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in designing the methods presently claimed. 
Claims 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kettlitz (US 6,235,894; hereinafter R1) and  Wang et al. (Carbohydrate polymers, 52: 207-217 (2003); hereinafter R2), further in view of Klemaszewski (US 2010/0278994, hereinafter R3)
The disclosures of R1-R2 are incorporated by reference as outlined above. 
R1 clearly discloses the use of the modified oxidized waxy starches in foods, e.g. soups, creams, baked products etc. 
Claims 19, 20, 24 - R3 discloses the use of nOSA starches that have been oxidized by sodium hypochlorite in dairy products. The exemplary food compositions that may include the modified starches include yogurts, sour cream, pudding, cheese sauce, process cheese. (Abstract)
R3 discloses methods of preparing dairy products with nOSA-modified starches. [0027, 0028, 0029, 0030]
R3 discloses the methods for oxidizing the starch with hypochlorite and reacting it with n-octenyl succinic anhydride. [0049, 0050]
Therefore, it would have been obvious to use the modified, oxidized waxy starches in dairy products as clearly set forth by R3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HAMID R BADR/Primary Examiner, Art Unit 1791